     Case 5:18-cv-00680-JKP-RBF Document 50-2 Filed 10/03/18 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

RUSSELL ZINTER; JACK MILLER;             §
BRIAN HOWD; JAMES A. MEAD;               §
JOSEPH BRANDON PIERCE; MARK BROWN;       §
DAVID BAILEY; JUAN GONZALES JR.;         §
KEVIN EGAN; JONATHON GREEN;              §
JAMES SPRINGER                           §
                                         §
       Plaintiffs,                       §
                                         §
VS.                                      § CIVIL ACTION NO. 5:18-CV-0680-FB
                                         §
CHIEF JOSEPH SALVAGGIO;                  §
LIEUTENANT DAVID ANDERSON;               §
DEPUTY JANE DOE GOLDMAN;                 §
OFFICER JOHNNY VASQUEZ;                  §
CPL CHAD MANDRY; SERGEANT JOHN DOE; §
OFFICER JIMMIE WELLS; CPL. LOUIS FARIAS, §
BADGE 534; OFFICER BRANDON EVANS,        §
BADGE 556; OFFICER UZIEL HERNANDEZ;      §
JOHN DOE TASER 1; JOHN DOE TASER 2 AND §
THE CITY OF LEON VALLEY, A POLITICAL §
SUBDIVISION OF THE STATE OF TEXAS        §
                                         §
       Defendants.                       §
___________________________________ §

                                           ORDER

       ON THIS DAY came on to be considered Defendant’s Objections to Subpoenas and

Motion to Quash and after considering said motion the Court is of the opinion that said motion is

meritorious;

       IT IS THEREFORE, ORDERED that Defendants’ Objections to Subpoenas and Motion

to quash is hereby Granted.


       SIGNED this ______ day of __________________________, 2018.

                                     _______________________________________
                                     RICHARD B. FARRER
                                     UNITED STATES MAGISTRATE JUDGE
